 



Exhibit 10.10
ALTIRIS, INC.
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of July 28,
2006, between Altiris, Inc., a Delaware corporation (the “Company”), and Gregory
S. Butterfield (“Executive”).
RECITALS
     A. Executive is the Chief Executive Officer and Chairman of the Company and
has been actively involved in the Company’s business. The Board of Directors of
the Company (the “Board”) believes that this Agreement will preserve and protect
the assets of the Company, including the Company’s goodwill and customers
towards whom the Executive has, and will have, in his role as an employee of the
Company, significant responsibilities. In consideration of the benefits provided
to Executive under this Agreement, the Executive has agreed to enter into this
Agreement.
     B. The Company and the Executive wish to enter into an employment
relationship on the terms and conditions contained in this Agreement. This
Agreement shall supersede any and all previous agreements between the Company
and the Executive except as provided for in this Agreement.
AGREEMENT
     In consideration of the mutual covenants herein contained and the continued
employment of Executive by Company, the parties agree as follows:
     1. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause. “Cause” is defined as (i) an act of dishonesty by Executive
in connection with Executive’s responsibilities as an employee, (ii) Executive’s
conviction of, or plea of nolo contendere to, a felony, (iii) Executive’s gross
misconduct in the performance of his duties which results in material harm to
the Company, (iv) Executive’s continued substantial dereliction of Executive’s
employment duties hereunder thirty (30) days after Executive has received a
written demand for performance from the Company which describes the basis for
the Company’s belief that Executive has been substantially derelict in the
performance of Executive’s duties and the steps necessary to cure such
dereliction, or (v) Executive’s breaching, in any material respect, the terms of
this Agreement or any confidentiality or proprietary information agreement with
the Company; provided that, if such breach under this Section 1(a)(v) is
susceptible to cure, that the Company provide Executive with a thirty (30) day
period to cure such breach after receipt by Executive of written notice from the
Company which describes the basis for the Company’s belief that Executive has
breached such agreements.

 



--------------------------------------------------------------------------------



 



          (b) Change of Control. “Change of Control” shall mean (i) the sale,
lease, conveyance or other disposition of all or substantially all of the
Company’s assets as an entirety or substantially as an entirety to any “person”
(as such term is used in Section 13(d) of the Securities Exchange Act of 1934,
as amended), entity or group of persons acting in concert; (ii) any “person”
becoming the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then-outstanding voting
securities; (iii) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its controlling entity) at
least 50% of the total voting power represented by the voting securities of the
Company or such surviving entity (or its controlling entity) outstanding
immediately after such merger or consolidation; (iv) a change in the composition
of the Board occurring within a two (2)-year period, such that a majority of the
then-current Board members ceases to be comprised of individuals who either
(A) have been Board members continuously since the beginning of such period, or
(B) have been elected or nominated for election as Board members during such
period by at least a majority of the Board members described in clause (A) who
were still in office at the time such election or nomination was approved by the
Board.
          (c) Change of Control Trigger Date. “Change of Control Trigger Date”
shall mean (i) the date a definitive agreement is signed with respect to the
Change of Control transaction, if applicable; or (ii) the date of the
consummation of the Change in Control.
          (d) Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.
          (e) Disability. “Disability” shall mean Executive’s inability to
substantially perform Executive’s essential job functions as the result of a
physical or mental disability as determined by a qualified physician or
incapacity for a period of 180 days, consecutive or otherwise, in any 360-day
period.
          (f) Good Reason. “Good Reason” shall mean the occurrence of one or
more of the events identified below, as determined by the reasonable judgment of
Executive, occurring without the prior written consent of Executive; provided,
that (x) Executive delivers written notice to the Company of his intention to
resign from employment due to one or more of such events, which notice specifies
in reasonable detail the circumstances claimed to provide the basis for such
resignation, and (y) such event or events are not cured by the Company within
fifteen (15) days following delivery of such written notice: (i) any significant
diminution in Executive’s duties or responsibilities with the Company in effect
immediately prior to such reduction or any material reduction in Executive’s
title or reporting responsibilities; for purposes of clarity, if, after a Change
in Control, Executive is not the Chief Executive Officer of the successor
corporation, and, if applicable, its parent, then Executive will have suffered a
significant diminution in his duties and may terminate employment for “Good
Reason” pursuant to this paragraph; (ii) any reduction by the Company in the
Base Salary as set forth in Section 5(a) hereof, (iii) the breach of a material
term of this Agreement by the Company, (iv) the relocation of Executive’s
primary place of employment to a location more than 30 miles from its current
location, (v) the failure to nominate Executive for

- 2 -



--------------------------------------------------------------------------------



 



reelection as a member of the Board; or (vi) the failure of the Company to
obtain the assumption of this Agreement by any successors contemplated in
Section 11 below.
          (g) Termination Date. “Termination Date” shall mean the effective date
of any notice of termination delivered by one party to the other hereunder.
     2. Duties and Scope of Employment.
          (a) Positions and Duties. Executive will continue to serve as the
Company Chief Executive Officer and Chairman. Executive will render such
business and professional services in the performance of his duties, consistent
with Executive’s position within the Company, as shall reasonably be assigned to
him by the Board.
          (b) Obligations. Executive will perform his duties faithfully and to
the best of his ability and will devote his full business efforts and time to
the Company. For the duration of this Agreement, Executive agrees not to
actively engage in any other employment, occupation or consulting activity for
any direct or indirect remuneration without the prior written approval of the
Board. Notwithstanding the foregoing, nothing in this Agreement will prevent
Executive from accepting speaking or presentation engagements in exchange for
honoraria or from serving on boards of charitable organizations, from being a
member of the board of directors of Omniture or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.
     3. At-Will Employment. Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
(a) as provided by this Agreement or (b) as may otherwise be established under
the Company’s then existing employee benefit plans or policies at the time of
termination.
     4. Intellectual Property and Non-Disclosure Agreement. Executive has
completed and signed an Intellectual Property and Non-Disclosure Agreement (the
“IP Agreement”) which shall continue to be in full force and effect. The signed
IP Agreement is attached hereto as Exhibit A.
     5. Compensation.
          (a) Base Salary. The Company will accrue for Executive as compensation
for his services a Base Salary at an annualized rate of $400,000 (the “Base
Salary”). The Company will review Executive’s Base Salary as appropriate and in
no case less often than annually.
          (b) Bonus. For Company’s 2005 fiscal year, Executive will be eligible
for an annual performance bonus of: (i) up to $400,000 per year payable in
quarterly installments, within thirty (30) days after the end of each quarter,
upon achievement of specific performance metrics determined by the Board,
provided that Executive is employed by the Company at the end of each such
quarter. For the Company’s 2006 fiscal year, Executive’s target bonus amount and
other terms and conditions of Executive’s bonus will be established by the
Board.

- 3 -



--------------------------------------------------------------------------------



 



          (c) Equity Awards. The Company has granted Executive options to
purchase Company common stock and shares of Company common stock pursuant to
option agreements and restricted stock agreements (the “Equity Awards”). The
Equity Awards are subject to the terms, definitions and provisions of the
Company’s stock plan and the stock option agreements and restricted stock
purchase agreements by and between Executive and the Company, all of which
documents are incorporated herein by reference.
     6. Employee Benefits. Executive will continue to be entitled to participate
in the employee benefit plans currently and hereafter maintained by the Company
of general applicability to other employees and executives of the Company. The
Company reserves the right to cancel or change the benefit plans and programs
the Company offers to its employees at any time.
     7. Vacation. Executive will be entitled to paid vacation in accordance with
Company’s vacation policy, with the timing and duration of specific vacations
mutually and reasonably agreed to by the parties hereto.
     8. Expenses. Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company expense reimbursement policy as in effect from time
to time.
     9. Severance Benefits.
          (a) Termination Following a Change of Control. If Executive’s
employment with the Company terminates other than for Cause, death, or
Disability at any time between the period beginning on the Change of Control
Trigger Date and ending twelve (12) months after a Change of Control, then,
subject to Executive executing and not revoking a standard form of release of
claims with the Company and complying with Section 10 of this Agreement,
Executive shall be entitled to the following severance benefits:
               (i) Two years of Executive’s Base Salary as in effect as of the
date of such termination, less applicable withholding, payable in a lump sum
within thirty (30) days of the Termination Date; provided that, if applicable,
such payment shall be delayed until the time when such payment will not be
subject to any excise tax under Section 409A of the Code;
               (ii) Two times Executive’s annual bonus at 100% of budget
achievement (40% of Base Salary) payable in a lump sum within thirty (30) days
of the Termination Date; provided that, if applicable, such payment shall be
delayed until the time when such payment will not be subject to any excise tax
under Section 409A of the Code;
               (iii) all Equity Awards granted by the Company to Executive
pursuant to Section 5(c) of this Agreement shall become fully vested and
exercisable as of the Termination Date to the extent such stock options are
outstanding and unexercisable or subject to a Company right of repurchase at the
Termination Date and all stock options shall remain exercisable until the later
of

- 4 -



--------------------------------------------------------------------------------



 



               (x) the end of the calendar year in which each stock option would
otherwise have expired and (y) the fifteenth day of the third month after which
the option would otherwise have expired;
               (iv) the same level of health (i.e., medical, vision and dental)
coverage and benefits as in effect for Executive, and, if applicable,
Executive’s dependents, on the day immediately preceding the Termination Date;
provided, however, that (A) Executive constitutes a qualified beneficiary, as
defined in Section 4980B(g)(1) of the Internal Revenue Code of 1986 (the
“Code”), as amended; and (B) Executive elects continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), within the time period prescribed pursuant to COBRA. The Company
shall reimburse Executive’s COBRA premiums until the earlier of (x) the date
Executive is no longer eligible to receive continuation coverage pursuant to
COBRA, (y) eighteen (18) months from the Termination Date or (z) until Executive
obtains substantially similar coverage under another employer’s group insurance
plan.
          (b) Termination Apart from a Change of Control. If the Company
terminates Executive’s employment other than for Cause or if Executive
terminates his employment for Good Reason then, subject to Executive executing
and not revoking a standard form of release of claims with the Company and
complying with Section 10 of this Agreement, Executive shall be entitled to the
following severance benefits:
               (i) Eighteen (18) months of Executive’s Base Salary as in effect
as of the date of such termination, less applicable withholding, payable in a
lump sum within thirty (30) days of the Termination Date; provided that, if
applicable, such payment shall be delayed until the time when such payment will
not be subject to any excise tax under Section 409A of the Code;
               (ii) 1.5 times Executive’s annual bonus at 100% of budget
achievement (40% of Base Salary) payable in a lump sum within thirty (30) days
of the Termination Date; provided that, if applicable, such payment shall be
delayed until the time when such payment will not be subject to any excise tax
under Section 409A of the Code;
               (iii) all Equity Awards granted by the Company to Executive
pursuant to Section 5(c) of this Agreement shall become fully vested and
exercisable as of the Termination Date to the extent such stock options are
outstanding and unexercisable or subject to a Company right of repurchase at the
Termination Date and all stock options shall remain exercisable until the later
of (x) the end of the calendar year in which each stock option would otherwise
have expired and (y) the fifteenth day of the third month after which the option
would otherwise have expired;
               (iv) the same level of health (i.e., medical, vision and dental)
coverage and benefits as in effect for Executive, and, if applicable,
Executive’s dependents, on the day immediately preceding the Termination Date;
provided, however, that (A) Executive constitutes a qualified beneficiary, as
defined in Section 4980B(g)(1) of the Code; and (B) Executive elects
continuation coverage pursuant to COBRA within the time period prescribed
pursuant to COBRA. The Company shall reimburse Executive’s COBRA premiums until
the earlier of (x) the date Executive is no longer eligible to receive
continuation coverage pursuant to COBRA, (y) eighteen

- 5 -



--------------------------------------------------------------------------------



 



               (18) months from the Termination Date or (z) until Executive
obtains substantially similar coverage under another employer’s group insurance
plan.
          (c) Termination for Cause or Voluntary Resignation. If the Company
terminates Executive’s employment for Cause or if Executive resigns other than
for Good Reason, Executive shall be entitled to only those benefits provided
under Section 9(d) below.
          (d) Accrued Wages and Vacation; Expenses. Without regard to the reason
for, or the timing of, Executive’s termination of employment: (i) Company shall
pay Executive any unpaid Base Salary due for periods prior to the Termination
Date, (ii) Company shall pay Executive all of Executive’s accrued and unused
vacation through the Termination Date, and (iii) following submission of proper
expense reports by Executive, Company shall reimburse Executive for all expenses
reasonably and necessarily incurred by Executive in connection with the business
of Company prior to the Termination Date. These payments shall be made promptly
upon termination and within the period of time mandated by law.
     10. Covenant Not to Compete or Solicit.
          (a) Beginning on the Termination Date and ending on the one (1) year
anniversary following the Termination Date (the “Non-Compete Period”), Executive
shall not, other than on behalf of the Company, directly or indirectly, without
the prior written consent of Company, engage anywhere in the Geographic Area (as
defined below) in (whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director or otherwise),
have any ownership interest in (except for passive ownership of one percent (1%)
or less of any entity whose securities have been registered under the Securities
Act of 1933 or Section 12 of the Securities Exchange Act of 1934), or
participate in the financing, operation, management or control of, any firm,
partnership, corporation, entity or business that is engaged or participates in,
or intends to engage or participate in, any activity or business which is
competitive with or of the same nature as, or substantively similar to, an
activity or business of the Company or an activity or business in which the
Company is engaged (the “Restricted Business”).
          (b) During the Non-Compete Period, Executive shall not, directly or
indirectly, without the prior written consent of the Company, solicit, encourage
or take any other action which is intended to induce or encourage, or has the
effect of inducing or encouraging, any employee of the Company or any subsidiary
of the Company, to terminate his or her employment with the Company or any such
subsidiary of the Company.
          (c) During the Non-Compete Period, Executive shall not, directly or
indirectly, without the prior written consent of the Company, induce or attempt
to induce any of the Company’s or the Company’s respective customers, suppliers,
distributors or contractors to terminate, reduce or otherwise change its
relationship with the Company in order to enter into any relationship with
Executive or with any other person that engages or participates (or plans to
engage or participate) in a Restricted Business.
          (d) The term “Geographic Area” shall mean any location in the world
where the Company has offices, employees or customers.
          (e) The covenants contained in the preceding paragraphs shall be
construed as a series of separate covenants, one for each county, city, state,
or any similar subdivision in any

- 6 -



--------------------------------------------------------------------------------



 



Geographic Area. Except for geographic coverage, each such separate covenant
shall be deemed identical in terms to the covenant contained in the preceding
paragraphs. If, in any judicial proceeding, a court refuses to enforce any of
such separate covenants (or any part thereof), then such unenforceable covenant
(or such part) shall be eliminated from this Agreement to the extent necessary
to permit the remaining separate covenants (or portions thereof) to be enforced.
In the event that the provisions of this Section 10 are deemed to exceed the
time, geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable laws.
          (f) Executive acknowledges and agrees that the nature of the
businesses of the Company are such that if Executive were to become employed by,
or substantially involved in, the business of a competitor of the Company soon
after the termination of Executive’s employment with the Company, as the case
may be, it would be very difficult for Executive not to rely on or use the
Company’s trade secrets and confidential information. Executive has agreed to
enter into this Agreement to, among other things, avoid the likely disclosure of
the Company’s trade secrets and confidential information.
          (g) Executive also acknowledges and agrees that the limitations of
time, geography, and scope of activity agreed to in this Agreement are
reasonable because, among other things, (i) the Company are engaged in highly
competitive industries, (ii) Executive will have access to the trade secrets,
proprietary and confidential information of the Company, and (iii) in the event
Executive’s employment with the Company, as the case may be, ended, Executive
would be able to obtain suitable and satisfactory employment without violation
of this Agreement.
          (h) Executive acknowledges and agrees that it would be impossible or
inadequate to measure and calculate the Company’s damages from any breach of the
covenants set forth in this Section 10. Accordingly, Executive agrees that in
the event that Executive breaches any provision of this Section 10, the Company
shall be entitled, in addition to any other right or remedy otherwise available,
to the right to obtain an injunction from a court of competent jurisdiction
restraining such breach or threatened breach and to specific performance of any
such provision of this Agreement. Executive further agrees that no bond or other
security shall be required in obtaining such equitable relief, nor will proof of
actual damages be required for such equitable relief. Executive hereby expressly
consents to the issuance of such injunction and to the ordering of such specific
performance.
     11. Successors.
          (a) Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business or assets
shall assume the Company’s obligations under this Agreement and agree expressly
in writing to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.

- 7 -



--------------------------------------------------------------------------------



 



          (b) Executive’s Successors. Without the written consent of the
Company, Executive shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     12. Notices.
          (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
shall be addressed to Executive at the home address which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary. Notices may also be
delivered by facsimile or electronic mail if evidence of receipt is given by the
recipient and shall be effective when so received.
          (b) Notice of Termination. Any termination by the Company for Cause or
by Executive as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with this Section 12. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date (which shall be not more than 30 days after the giving of such notice). The
failure by Executive to include in the notice any fact or circumstance which
contributes to a showing of Good Reason shall not waive any right of Executive
hereunder or preclude Executive from asserting such fact or circumstance in
enforcing his rights hereunder.
     13. Tax Provisions.
        (a) Section 280G. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Company shall pay to Executive promptly after such
determination an additional amount (the “Make Whole Payment”) such that the net
amount retained by Executive, after deduction of the excise tax imposed by
Section 4999 of the Code and any federal, state and local income tax and excise
tax imposed on such additional amount, shall be equal to the full parachute
payment amounts payable to the Executive under this Agreement as originally
determined prior to the deduction of the excise tax.
          For purposes of determining the amount of the Make-Whole Payment, the
Executive shall be deemed to have: (a) paid federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Make-Whole Payment is to be made; (b) paid applicable state and local income
taxes at the highest rate of taxation for the calendar year in which the
Make-Whole Payment is to be made, net of the maximum reduction in federal income
taxes

- 8 -



--------------------------------------------------------------------------------



 



which could be obtained from deduction of such state and local taxes; and
(c) otherwise allowable deductions for federal income tax purposes at least
equal to those which would be disallowed because of the inclusion of the
Make-Whole Payment in the Executive’s adjusted gross income. If the Excise Tax
incurred by the Executive is determined by the Internal Revenue Service to be
more or less than the amount determined by the accountants pursuant to this
Section 13, then the Company and Executive agree to promptly make a payment to
the other party, including interest and penalties if the Company must pay
Executive, as the Accountants (as defined in the next paragraph) reasonably
determine is appropriate to ensure that the net economic effect to Executive
under this Section 13, on an after-tax basis, is as if the Section 4999 Excise
Tax did not apply to Executive.
     Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 13 shall be made in writing by the
Company’s independent public accountants (the "Accountants”). If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the transaction with respect to which the
Excise Tax arises, the Company and Executive shall determine and appoint another
nationally recognized accounting firm to make the determinations required
hereunder. The determination of the Accountants shall be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 13, the Accountants may make reasonable
assumptions and approximations and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 13. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 13.
     The Accountants shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which Executive’s right to a parachute
payment is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive. If the Accountants
determine that no Excise Tax is payable with respect to the payments to be made
to the Executive, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such payments. To the extent Executive disagrees with such
calculation by the accounting firm engaged to make such determination, Executive
may engage a different accounting firm at his sole expense to make its own
separate determinations hereunder. To the extent Executive’s accounting firm’s
determination differs from that of Company’s accounting firm, Executive and
Company shall use reasonable efforts to endeavor to reconcile such
determinations. If the Executive and Company are unable to reconcile the
determinations, the parties shall submit such matter to arbitration as set forth
in Section 14 below.
          (b) Section 409A. Notwithstanding anything to the contrary in this
Agreement, any severance payments to be made to the Executive under this
Agreement will not be paid during the six-month period following Executive’s
termination of employment unless the Company determines, in its good faith
judgment, that paying such amounts at the time or times indicated above would
not cause Executive to incur an additional tax under Section 409A of the Code
(in which case

- 9 -



--------------------------------------------------------------------------------



 



such amounts shall be paid at the time or times indicated above). If the payment
of any amounts are delayed as a result of the previous sentence, on the first
day following the end of the six-month period, the Company will pay Executive a
lump-sum amount equal to the cumulative amounts that would have otherwise been
previously paid to Executive under this Agreement.
     14. Arbitration.
          (a) Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be settled by binding
arbitration to be held in Salt Lake City, Utah, in accordance with the National
Rules for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”). The arbitrator may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.
          (b) The arbitrator(s) shall apply Utah law to the merits of any
dispute or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Executive hereby consents to the
personal jurisdiction of the state and federal courts located in Utah for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the parties are participants.
          (c) Executive understands that nothing in this Section modifies
Executive’s at-will employment status. Either Executive or the Company can
terminate the employment relationship at any time, with or without Cause.
          (d) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:
               (i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT;
BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD
FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION;
NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC
ADVANTAGE; AND DEFAMATION.
               (ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR
MUNICIPAL STATUTE OF ANY JURISDICTION, INCLUDING, BUT NOT

- 10 -



--------------------------------------------------------------------------------



 



LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF
1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE AMERICANS WITH
DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE FAIR CREDIT
REPORTING ACT, EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE FAMILY AND
MEDICAL LEAVE ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE
OLDER WORKERS BENEFIT PROTECTION ACT, THE UTAH ANTI-DISCRIMINATION ACT (AND ALL
UTAH LABOR RULES AND REGULATIONS), THE CALIFORNIA FAMILY RIGHTS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND THE CALIFORNIA LABOR CODE.
               (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
     15. Section 409A. It is the Company’s intention that the benefits and
rights to which Executive could become entitled to in connection with this
Agreement, including any termination of employment, either comply with or are
exempt from Section 409A of the Code. If Executive or the Company believes, at
any time, that any such benefit or right does not comply with or is not exempt
from Section 409A of the Code, such party will promptly advise the other and
both parties will negotiate reasonably and in good faith to amend the terms of
this Agreement so that it either complies with or is exempt from Section 409A of
the Code in the manner that has the most limited possible adverse economic
effect on Executive.
     16. Miscellaneous Provisions.
          (a) No Duty to Mitigate. Executive shall not be required to mitigate
the amount of any payment contemplated by this Agreement, nor shall any such
payment be reduced by any earnings that Executive may receive from any other
source.
          (b) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
          (c) Integration. This Agreement and any outstanding stock option
agreements and restricted stock purchase agreements represent the entire
agreement and understanding between the parties as to the subject matter herein
and supersede all prior or contemporaneous agreements, whether written or oral,
with respect to this Agreement and any stock option agreement or restricted
stock purchase agreement.
          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of Utah.

- 11 -



--------------------------------------------------------------------------------



 



          (e) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (f) Employment Taxes. All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.
          (g) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
[Signature page follows]

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

          COMPANY:   ALTIRIS, INC.
 
       
 
  By:   /s/ Stephen C. Erickson
 
       
 
       
 
  Title:   Vice President and Chief Financial Officer
 
       
 
        EXECUTIVE:   /s/ Gregory S. Butterfield           Gregory S. Butterfield

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Exhibit A

 



--------------------------------------------------------------------------------



 



(ALTIRIS LOGO) [v22476v2247600.gif]
AGREEMENT RESPECTING TRADE SECRETS, INVENTIONS,
COPYRIGHTS, AND PATENTS
This Agreement made between Altiris, Inc., hereinafter referred to as “Company”
and the undersigned employee, hereinafter referred to as “Employee”, shall be
effective as of the date signed by Employee. For the purposes of this Agreement,
the “Company” shall include Altiris, Inc. or any of its divisions, subsidiaries,
Affiliates, or successors.
An “Affiliate” of Altiris shall be a company directly or indirectly controlling,
controlled by, or under common control with Altiris, Inc. A company is
controlled by ownership of more than 50% of shares entitled to vote for
directors or persons performing a similar function.
In consideration of employment of Employee by Company, the sufficiency of which
Employee acknowledges, the parties agree as follows:
1. Covenant Against Disclosure. Employee will have possession of or access to
apparatus, equipment, drawings, reports, manuals, invention records, customer
lists, computer programs, or other material embodying trade secrets or
confidential technical or business information of Company, its customers,
shareholders, agents, business partners, employees or Affiliates, or their
customers, shareholders, agents, business partners, Employees or Affiliates
(‘Confidential information’). Employee agrees (a) not to use any Confidential
Information for himself/herself or others, and (b) not to take any materials or
reproductions thereof containing Confidential Information from Company
facilities at any time during or after employment by Company, except as required
in discharging Employee’s duties to Company. Employee agrees immediately to
return all such material and reproductions thereof in his/her possession to
Company upon request and in any event upon termination of employment.
Except with prior written authorization by Company, Employee agrees not to
disclose or publish any Confidential Information at any time during or after
employment with Company except at the direction or with the consent of Company.
2. Disclosure Obligations. Employee represents that it will fully and promptly
disclose and furnish to Company a complete record of any and all inventions and
improvements, whether patentable or not, which he/she, solely or jointly, may or
may have conceived, made, discovered, or first disclosed during the period of
his/her employment by Company which relate to the Company’s business or to the
Company’s reasonably anticipated business. Employee agrees to make and maintain
adequate written records of all such inventions and improvement in the form of
notes, sketches, drawings, or reports relating thereto, which records shall be
and remain the property of and available to the Company at all times.
3. Assignment. Employee agrees to and does hereby grant and assign to Company or
its nominee his/her entire right, title and interest in and to inventions and
improvements coming within the scope of Paragraph 2 that relate in any way to
the actual or anticipated business or activities of Company or its Affiliates,
or that are suggested by or result from any task or work for or on behalf of
Company together with any and all domestic and foreign rights in such inventions
and improvements. However, no provision in this Agreement is intended to require
assignment of any Employee rights in an invention if no equipment, supplies,
facilities or trade secret information of the Company was used, and the
information was developed entirely on Employee’s own time, and the invention
does not relate to the business of the Company or to the Company’s actual or
demonstrably anticipated research or development or does not result from any
work performed by Employee for the Company.
4. Execution of Documents and Prior Inventions. Employee agrees to fully
cooperate with the Company in securing full benefit and protection for the
Company regarding inventions and improvements coming within scope of paragraph
2, including patent or copyright protection, wherever and whenever the Company
should elect; Employee will execute all papers and documents and do such other
action reasonably requested by Company at any time without addition
compensation, but at Company’s expense.
As a matter of record, the following is a complete list of all the inventions
which Employee has made heretofore and which Employee desires to be excluded
from this Agreement. (If none, state “NONE”. Also, it is not necessary to list
prior inventions previously assigned or agreed to be assigned to others.)
 
 
 
5. Compliance, not Contingent upon Additional Consideration. Employee has not
been promised, and shall not claim, any additional or special payment for
compliance with the convenience and agreements herein contained.
6. Prior Employment. Employee represents that during his/her employment he/she
has not disclosed ‘to Company, or used in the course of his/her employment by
the Company, any information to the extent that such information constitutes a
trade secret of prior employers.
7. Waiver. No waiver by either party of any breach by the other party of any
provision of this Agreement shall be deemed or construed to be a waiver of any
succeeding breach of such provision or as a waiver of the provision itself.
8. Damages. Employee understands that his/her breach of this Agreement may cause
the Company irreparably harm which may not be adequately compensated by money
damages. Accordingly, in the event of a breach or threatened breach by Employee
of this Agreement, the Company will be entitled to injunctive or other equitable
relief to enforce the provisions hereof, in addition to such other remedies to
which the Company may be entitled, including the recovery of money damages and
attorney fees.
9. Applicability to Successors. This Agreement shall be binding upon and pass to
the benefit of the successors and assigns of Company and insofar as the same may
be applied thereto, the heirs, legal representatives, and assigns of Employee.
10. Prior Agreements. This Agreement shall supplement the terms of any prior
agreement or understanding between Employee and Company. This Agreement may be
modified or amended only in writing signed by and Officer of Company and by
Employee. This agreement is not an Employment Contract and in no way alters the
at-will status of employment between Employee and Company.
11. Jurisdiction and Severability. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah and the appropriate
venue and jurisdiction for any dispute arising hereunder shall be the Fourth
Judicial District Court for the County of Utah, State of Utah. Should any
portion of this Agreement be judicially held to be invalid, unenforceable or
void, such holding shall not have the effect of invalidating the remainder of
this Agreement or any other part thereof, the parties hereby agreeing that the
portion so held to be invalid, unenforceable, or void shall, if possible, be
deemed amended or reduced in scope.

         
EMPLOYEE:
  Greg Butterfield    
 
        (Print Full Name)
   

Employee acknowledges reading and understanding this Agreement

                 
By:
  /s/ Gregory S. Butterfield       Date:   2-23-2000
 
               
 
  Employee’s Signature            
 
                ALTIRIS, INC:            
 
               
By:
  /s/ illegible       Date:   2-24-00
 
               

